 



Exhibit 10.1.b
PARTIAL ASSIGNMENT AGREEMENT
     This PARTIAL ASSIGNMENT AGREEMENT, dated as of March 19, 2007, is made by
and between CRZ PHOENIX I LLC, a Delaware limited liability company
(“Assignor”), and CRZ HOUSTON I LP, a Delaware limited partnership (“Assignee”).
RECITALS:
     WHEREAS, Assignor, as buyer, and BREOF BNK Fannin LP, a Delaware limited
partnership (“Fannin Seller”), and BREOF BNK Phoenix LLC, a Delaware limited
liability company (“Phoenix Seller”, and together with Fannin Seller,
collectively, the “Seller”), collectively as seller, have entered into a certain
Agreement of Purchase and Sale, dated as of February 16, 2007 (the “Purchase and
Sale Agreement”), with respect to the purchase and sale of, among other things,
all of Seller’s leasehold and fee interests in that certain real property
located at 1111 Fannin Street, Houston, Texas, (“Fannin Property”), and 201
North Central Avenue, Phoenix, Arizona and 201 North 1st Street, Phoenix,
Arizona (collectively, “Phoenix Property”);
     WHEREAS, Assignor desires to partially assign the Purchase and Sale
Agreement to Assignee, with respect to only portions of the “Property” (as
defined in the Purchase and Sale Agreement) that relate to the Fannin Property;
and
     WHEREAS, Assignee desires to assume all of the obligations of Assignor
under the Purchase and Sale Agreement with respect only to those portions of the
Property that relate to the Fannin Property, including but not limited to,
payment of the Sixty Seven Million Three Hundred Eight Thousand Dollars
($67,308,000) portion of the Purchase Price which has been allocated to the
Fannin Property;
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
are hereby acknowledged, Assignor and Assignee agree as follows:
     1. Assignment. Assignor hereby assigns to Assignee, all of Assignor’s
right, title and interest under the Purchase and Sale Agreement with respect
only to those portions of the Property that relate to the Fannin Property.
Assignor hereby acknowledges and agrees that Assignor shall remain liable and
responsible for all obligations and liabilities under the Purchase and Sale
Agreement that are not so assigned hereby.
     2. Assumption. Assignee hereby accepts the foregoing assignment and assumes
and agrees to perform all of Assignor’s obligations and liabilities under the
Purchase and Sale Agreement that relate to the Fannin Property.
     3. Liability. Notwithstanding anything to the contrary contained herein,
Assignor and Assignee hereby acknowledge and agree that each of Assignor and
Assignee shall remain jointly and severally responsible and liable with one
another for the other party’s obligations and liabilities under the Purchase and
Sale Agreement and all other documents entered into by Assignor and Assignee in
connection with the consummation of the transaction contemplated by the
Agreement, whether occurring before, as of or after Closing.

 



--------------------------------------------------------------------------------



 



     4. Counterparts; Miscellaneous. This agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. All defined terms used,
but not defined, herein shall have the meaning ascribed to them in the Purchase
and Sale Agreement.
     5. Notices. Assignor and Assignee hereby acknowledge and agree that (i) any
notice or other communication delivered by either or both of the parties
comprising Seller to Assignor or Assignee shall be deemed delivery of such
notice or other communication to both Assignor and Assignee, and (ii) any notice
or other communication received by either or both of the parties comprising
Seller from Assignor or Assignee shall be deemed to be a notice from both
Assignor and Assignee and shall be binding on both Assignor and Assignee.
[SIGNATURES ON FOLLOWING PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Partial Assignment Agreement as of the day and year first written above.

                  ASSIGNOR    
 
                CRZ PHOENIX I LLC, a Delaware limited liability company
 
           
 
  By:        /s/ Clifford Lai    
 
           
 
      Name: Clifford Lai    
 
      Title: Authorized Signatory           ASSIGNEE    
 
                CRZ HOUSTON I LP, a Delaware limited partnership
 
           
 
  By:        /s/ Clifford Lai    
 
           
 
      Name: Clifford Lai    
 
      Title: Authorized Signatory    

[SIGNATURE PAGE CONTINUES]

3



--------------------------------------------------------------------------------



 



     The undersigned, Seller, hereby joins in the execution of this Partial
Assignment Agreement for the sole purpose of consenting and agreeing to the
assignment contemplated therein on the terms set forth therein:

                      SELLER        
 
                    BREOF BNK FANNIN LP, a Delaware limited partnership    
 
                    By:   BREOF BNK Fannin GP LLC, a
Delaware limited liability company, its
general partner    
 
               
 
      By:   BREOF BNK LLC, a Delaware
limited liability company, its sole
member    

             
 
  By:        /s/ Steven H. Ganeless
 
   
 
      Steven H. Ganeless    
 
      President    

                  BREOF BNK PHOENIX LLC, a Delaware limited liability company  
 
 
           
 
  By:   BREOF BNK LLC, a Delaware limited
liability company, its sole member    

             
 
  By:        /s/ Steven H. Ganeless
 
   
 
      Steven H. Ganeless    
 
      President    

4